Citation Nr: 0213471	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 
22, 1997, for assignment of total disability based on 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than August 17, 
1998, for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from May 1974 to May 1976, 
followed by service in the National Guard until November 
1993.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision by the Huntington, West Virginia, 
Regional Office (RO).


FINDINGS OF FACT

1.  On December 22, 1997, the veteran filed an informal claim 
for TDIU.

2.  On August 17, 1998, the veteran claimed service 
connection for a psychiatric disorder secondary to a service-
connected back disorder.

3.  A March 1999 RO decision granted TDIU effective December 
22, 1997, and service connection for a psychiatric disorder 
effective August 17, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
22, 1997, for assignment of TDIU, have not been met.  38 
U.S.C.A. §§ 5107(b), 5110(b)(2) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400(o)(2) (2001).

2.  The criteria for an effective date earlier than August 
17, 1998, for service connection for a psychiatric disorder, 
have not been met.  38 U.S.C.A. §§ 5107(b), 5110(a) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.400, (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During National Guard annual training in June 1990, the 
veteran sustained a back injury, and developed back pain 
radiating to the right leg that did not resolve with 
conservative treatment.  April 1991 computerized tomography 
revealed a herniated disc at L5-S1 and sleeve defect at L4-5.  
He underwent a laminectomy with decompression and discectomy 
at L5-S1, and a foraminotomy at L4-5 and L5-S1.

In March 1992, the veteran was evaluated at a military 
medical facility for continued back pain and recent knee 
pain.  The assessment noted the surgical history with 
persistent myofascial pain syndrome.

In March 1992, the veteran claimed entitlement to service 
connection for a back disorder.  An April 1992 VA orthopedic 
examination noted the prior surgery.  On examination there 
was paravertebral muscle spasm and limitation of motion of 
the lumbar spine.  A July 1992 RO decision granted service 
connection for postoperative residuals of a herniated disc at 
L5-S1, and assigned a 20 percent evaluation.

After a course of therapy that began in December 1992, 
Associated Physical Therapists reported, in March 1993, that 
the veteran's disability was manifested by an inability to 
maintain an appropriate level of activity without developing 
incapacitating pain.  He was scheduled to be discharged from 
the program three days later, and it was anticipated that he 
would be fit to work in the light-to-medium category, but not 
fit to work at his old job as an Army National Guard 
mechanic.

In May 1993, the veteran underwent evaluation at Walter Reed 
Army Medical Center.  The examiner reviewed December 1992 
electrodiagnostic studies that showed mild right S1 nerve 
root irritation consistent with old S1 radiculopathy, and 
December 1992 magnetic resonance imaging that showed possible 
scar formation at the surgical site.  The report detailed 
postoperative treatment modalities previously employed, 
including physical therapy, medication, and a series of 
epidural steroid injections, all of which had failed to 
relieve the veteran's persistent and significant back pain.  
Examination did not reveal neurologic abnormality, but hip 
extensors were taut and pain was elicited at the extremes of 
range of motion of the lumbar spine.  The examiner noted 
that, in a physical therapy program, the veteran showed 
tolerable work levels.  However, he also concluded that the 
veteran did not meet Army standards of fitness for retention, 
that he was not able to perform the duties required of him by 
his civilian or military National Guard positions, that his 
condition had plateaued, and that he was unlikely to progress 
beyond his current level of physical ability.  The examiner 
recommended that the veteran be referred to a Physical 
Evaluation Board.

In September 1993, the veteran was seen by his neurosurgeon 
for back pain radiating to the right leg.  Computerized 
tomography suggested disc herniation at L5-S1, but January 
1994 myelography did not confirm the diagnosis.  However, 
upon review of the myelogram, the veteran's neurosurgeon felt 
that it suggested disc herniation at L4-5.

An October 1993 RO decision assigned a 40 percent evaluation 
for the back disorder.

Personnel records show that the veteran was separated from 
the National Guard on November 18, 1993, and terminated 30 
days later from his civilian position with the National 
Guard.

In March 1994, the veteran claimed an increased evaluation 
for his back disorder and service connection for a 
psychiatric disorder secondary thereto.  He also filed a VA 
Form 21-8940 claiming increased compensation due to 
unemployability.  A May 1994 RO decision denied the claims 
and the veteran did not appeal.

In October 1995, the RO arranged for the veteran to undergo a 
VA reexamination.  One was conducted later that month, but 
the report thereof did not indicate that the veteran told the 
examiner that he was unemployed.  However, the report 
indicated that the veteran's back disability had worsened, 
and a January 1996 RO decision increased to 60 percent the 
evaluation for the back disorder effective from October 19, 
1995.

In a statement received on December 22, 1997, the veteran 
reported that he was receiving disability compensation from 
the Social Security Administration and he claimed TDIU.  
Later that month, the RO sent the veteran a VA Form 21-8940, 
the form for filing a formal claim for TDIU, which the 
veteran completed and returned within one year.

In a statement received on August 17, 1998, the veteran 
sought to reopen his claim for service connection for a 
psychiatric disorder.

In September 1998, the RO received Social Security 
Administration records.  The records included a March 1995 
intake interview by a VA social worker.  This report noted 
that the veteran was not currently employed, that he was 
first seen in the VA mental hygiene clinic in November 1994, 
that his wife was injured at work and lost her memory of 
events prior to 1993, and that he had other family problems.  
The diagnosis was major depression due to a medical 
condition.  The records also included an August 1995 decision 
by an attorney advisor for the Social Security Administration 
that found the veteran disabled as of September 9, 1993, and 
awarded him disability income.

At a January 1999 VA psychiatric examination, the examiner 
reviewed the veteran's medical records and took his medical, 
occupational, and social history.  Psychiatric symptoms 
included anxiety and depression manifested by irritability, 
social isolation, sleep disturbance, feelings of helplessness 
and hopelessness, poor concentration, poor self-esteem, and a 
focus on his chronic, severe pain.  The diagnosis was mood 
disorder, with depressive features, due to a back injury and 
chronic pain.

A March 1999 RO decision granted TDIU effective December 22, 
1997, and service connection for a mood disorder with 
depressive features effective August 17, 1998.

In his May 1999 Notice of Disagreement, the veteran contended 
that the RO should have obtained evidence from the Social 
Security Administration in 1994 regarding his psychiatric 
disorder.  In his March 2000 Substantive Appeal, in an August 
2000 RO hearing, in September 2001 letters, and at a July 
2002 videoconference Board hearing, the veteran said that he 
last worked in September 1993, and contended that the award 
of TDIU should be retroactive to September 9, 1993, in accord 
with the decision by the Social Security Administration.  He 
also contended that service connection for his psychiatric 
disorder should be retroactive to September 9, 1993.  
Finally, he contended that he had appealed the May 1994 RO 
decision.

Analysis

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was passed during the pendency of this appeal.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002).  VCAA identifies and describes duties on the part of 
VA to advise a claimant of the evidence needed to 
substantiate a claim, and to help a claimant obtain that 
evidence.  Id.  These duties have been implemented by 
regulations published at 66 Fed. Reg. 45620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

However, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  
Moreover, it has been held not to apply to claims that turn 
on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  Similarly, it would seem that it 
would not apply in cases in which the law, and not the 
evidence, is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In another class of cases, remand or further 
development of claims is not required by VCAA because 
evidentiary development had been completed.  Wensch v. 
Principi, 15 Vet. App. 362, 367-8 (2001).  Although the 
Wensch court said that VCAA did not apply in such cases, it 
seems more accurate to say that VCAA applied, but its duty-
to-assist requirements were satisfied.  When it is clear that 
there is no additional evidentiary development to be 
accomplished, there is no point in remanding or further 
developing the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

So it is here.  As will be seen below, except for evidence of 
record during the year preceding receipt of the TDIU claim, 
the law is dispositive as to the effective date for TDIU and 
for service connection for a psychiatric disorder.  Thus, 
further evidentiary development or notice is not warranted by 
VCAA.  Sabonis, Wensch.

Turning now to the law relative to a finding of total 
disability, the veteran must understand at the outset that 
the law applicable to VA claims is more complex than that 
applicable to Social Security claims.  The Social Security 
Administration need only determine whether the claimant is 
totally disabled, without regard to the etiology of 
disability, and/or the date that total disability began.  
That is, the Social Security Administration is not concerned 
with the relationship of the disability to military service.  
However, under VA law, TDIU may be assigned when a veteran 
has one service-connected disability rated at 60 percent or 
more, or two or more service-connected disabilities with at 
least one rated at 40 percent or more and a combined rating 
of at least 70 percent, and then only if the service-
connected disabilities, and only those disabilities that are 
service connected, result in such impairment of mind or body 
that the average person would be precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 
4.16(a) (2001).  In this case, the earliest date that the 
veteran met the schedular criteria for TDIU was October 19, 
1995, when a 60 percent evaluation was effective for his back 
disorder.

Provision is made for assigning TDIU, even though the 60/70 
percent schedular criteria of 38 C.F.R. § 4.16(a) are not 
met, if the veteran is precluded by his service-connected 
disabilities from following a substantially gainful 
occupation.  38 C.F.R. § 4.16(b).  However, the RO cannot 
assign TDIU in such a case; instead, the case must be 
submitted to the Director of the VA Compensation and Pension 
Service for consideration of assignment of an extraschedular 
TDIU evaluation.  Id.  The RO did not submit this case to the 
Director before rendering the May 1994 decision because the 
evidence did not establish that the veteran was unemployable 
due solely to his service-connected back disorder.  The 
veteran believes that he appealed the 1994 RO decision but, 
in fact, he did not.  (He did file a Notice of Disagreement 
as to an RO decision, sent to him in February 1993, that 
denied an increased evaluation for the back disorder.  
However, he never completed the appeal by filing a 
Substantive Appeal after the RO issued an October 1993 
Statement of the Case.  Perhaps his recollection of having 
appealed an RO decision may relate to the one he received in 
February 1993.)  In any event, the preponderance of the 
evidence shows that the May 1994 decision denying TDIU was 
not appealed.  It is therefore final, and the circumstances 
surrounding it are no longer relevant here.  38 C.F.R. 
§ 3.104.

In view of the foregoing, it is clear that TDIU could not 
have been assigned before October 19, 1995, when the 60 
percent evaluation was effective for the back disorder.  For 
the period after October 19, 1995, the general rules for 
effective dates apply.  Under those rules, a TDIU claim is 
deemed to be a claim for increased compensation.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  The effective date for 
an award of increased compensation is the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred if application is received within one 
year from that date; otherwise, the effective date is the 
date of receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  

Accordingly, in this case, the Board must scrutinize the 
evidence to determine whether the veteran's total disability, 
due solely to his service-connected back disorder, was 
factually ascertainable during the year prior to December 22, 
1997, the date that his TDIU claim was received and the date 
that TDIU was assigned.  Hazan v. Gober, 10 Vet. App. 511, 
518 (1997).  Here, the record shows that no evidence was 
received during the year prior to December 22, 1997, so there 
is no basis for factually ascertaining total disability 
during that year.  Thus, an effective date earlier than 
December 22, 1997, cannot be assigned.

With regard to the effective date for entitlement to service 
connection, the general rule is that the effective date is 
based on facts found but, in any event, it cannot be earlier 
than the later of the date entitlement arose or the date the 
claim was received.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.400, (a).  In this case, the service-connection claim 
was received on August 17, 1998, service connection for a 
psychiatric disorder was granted effective that date, and an 
effective date earlier than the date the claim was received 
cannot be granted.


ORDER

An effective date earlier than December 22, 1997, for 
assignment of TDIU, is denied.

An effective date earlier than August 17, 1998, for service 
connection for a psychiatric disorder, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

